Citation Nr: 0028098	
Decision Date: 10/25/00    Archive Date: 11/01/00

DOCKET NO.  96-22 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Survivors' and Dependents' Educational 
Assistance under chapter 35, title 38 United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel



INTRODUCTION

The veteran retired from active duty in May 1966 after 
completing more than 20 years of active military service.  He 
died in February 1996.  The appellant is the veteran's widow.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  

In January 1998 the Board remanded the case to the RO for 
further development and adjudicative actions.

In November 1999 the RO affirmed the determination previously 
entered.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for the 
cause of the veteran's death is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.

2.  The appellant is the veteran's surviving spouse and the 
cause of death is not shown to have been the result of a 
service-connected disability.



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for the 
cause of the veteran's death is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

2.  The criteria for Survivors' and Dependents' Educational 
Assistance have not been met as a matter of law.  38 U.S.C.A. 
§§ 3501, 5107 (West 1991 & Supp. 2000); 38 C.F.R. § 21.3021 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The death certificate shows that the immediate cause of the 
veteran's death in February 1996 was respiratory failure, due 
to or as a consequence of pulmonary fibrosis with cor 
pulmonale.  Chronic obstructive pulmonary disease ("COPD" 
entered on the certificate is an abbreviation for chronic 
obstructive pulmonary disease, 62 Medical Abbreviations, 8th 
ed. 1997) was listed in the section for other significant 
conditions contributing to death but not resulting in the 
underlying cause.  Attached to the death certificate on file 
was a duplicate page of an undated insurance application that 
mentioned chest pain without recurrence.

At the time of the veteran's death service connection was in 
effect for traumatic arthritis of the lumbosacral spine rated 
10 percent and for the following disabilities each rated 
noncompensable: tonsillitis, left foot scar, hemorrhoidectomy 
and prostatitis.

The veteran's service medical records are unremarkable 
regarding pulmonary fibrosis with cor pulmonale or COPD.  The 
separation medical examination in December 1965 reports a 
negative chest x-ray and normal clinical evaluation of the 
lungs.  The electrocardiogram was reported as within normal 
limits.  In the medical history, it was noted that the 
veteran had not worked with radioactive substance.

The record of medical treatment from military sources through 
early 1975 includes a normal chest x-ray in 1971 and a June 
1972 medical examination.  The report showed a normal 
clinical evaluation of the lungs and a negative chest x-ray.  
There was a notation of partial stomach removal and 
arthritis.  A military physician's statement in late 1974 was 
also pertinently unremarkable.  VA medical records showed an 
unremarkable examination in early 1973, with a chest x-ray 
read as showing a normal heart and lungs.  Nothing pertinent 
was mentioned at a 1975 RO hearing or on VA examination in 
early 1976.  

The appellant in early 1996 asked VA to review the veteran's 
service records to determine if his lung problem started in 
service and what he might have been exposed to.  She asserted 
that he worked in military base silos that contained nuclear 
warheads and other hazardous materials, that he went into 
them in a hooded suit and one day had chest pain that could 
have been when his lung condition started.  In her 
substantive appeal she added that he was also exposed to 
hazardous materials in Vietnam.

The Board remand in 1998 noted the appellant's contentions in 
asking that she provide medical evidence that the pulmonary 
fibrosis with cor pulmonale was related to claimed hazardous 
material exposure.  She was also asked to provide information 
regarding the veteran's medical treatment since 1976 and to 
authorize the release of his terminal hospitalization record.  
The RO was asked to obtain his military personnel records.



The RO in March 1998 sent the appellant a letter to her 
address of record requesting the assistance asked for in the 
remand order.  The letter included a telephone number to 
access if she had any questions.  A copy was sent to the 
representative.  The RO obtained the veteran's personnel 
records, which did not confirm Vietnam service or indicate 
hazardous material exposure.  The RO in late November 1999 
issued a supplemental statement of the case (SSOC) that 
advised the appellant and the representative that no response 
was received to the March 1998 letter.  Neither of the 
subsequent presentations by the representative indicated that 
such evidence would be forthcoming.   

Criteria

Service connection may be granted for a disability resulting 
from personal injury or disease contracted in the line of 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  

Each disabling condition shown by a veteran's service 
records, or for which he seeks a service connection must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence.  

Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For purposes of 38 C.F.R. § 3.311, the term "radiogenic 
disease" means a disease that may be induced by ionizing 
radiation and shall include the following: (i) All forms of 
leukemia except chronic lymphatic (lymphocytic) leukemia; 
(ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; 
(v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) 
Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; 
(xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary 
bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple 
myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-
malignant thyroid nodular disease; (xviii) Ovarian cancer; 
(xix) Parathyroid adenoma; (xx) Tumors of the brain and 
central nervous system; (xxi) Cancer of the rectum; (xxii) 
Lymphomas other than Hodgkin's disease; (xxiii) Prostate 
cancer and (xxiv) Any other cancer.  38 C.F.R. § 3.311(b)(2) 
as amended 63 Fed. Reg. 50993-50995 (September 24, 1998).

If a claim is based on a disease other than one of those 
listed in paragraphs (b)(2) or (b)(3) of this section, VA 
shall nevertheless consider the claim under the provisions of 
this section provided that the claimant has cited or 
submitted competent scientific or medical evidence that the 
claimed condition is a radiogenic disease.  38 C.F.R. 
§ 3.311(b)(4).

The statute and regulations provide that a program of 
education or special restorative training under Chapter 35 of 
Title 38 United States Code may be authorized for a surviving 
spouse of a: 

(1) veteran who died of a service-connected disability; or, 
(2) a veteran who died while having a disability evaluated as 
total and permanent in nature resulting from a service-
connected disability, arising out of active service after the 
beginning of the Spanish-American War.  38 U.S.C.A. § 3501 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 20.3020, 21.3021 
(1999); see also 38 C.F.R. § 3.087 (1999).

A threshold question to be answered is whether evidence of a 
well-grounded claim has been presented; that is, a claim that 
is plausible or capable of substantiation. Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient. Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Three discrete types of evidence must be present in order for 
a claim for benefits to be well grounded: 

(1) There must be evidence of a current disability, usually 
shown by a medical diagnosis.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992);  Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); 

(2) There must also be competent evidence of incurrence or 
aggravation of a disease or injury in service.  This element 
may be shown by lay or medical evidence.  Layno v. Derwinski, 
6 Vet. App. 465, 469 (1994);  Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991); and 


(3) There must be competent evidence of a nexus between the 
in-service injury or disease and the current disability.  
Such a nexus must be shown by medical evidence.  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995);  Grottveit v. Brown, 5 
Vet. App. 91. 93 (1993).  

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-8 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

A well grounded claim for the cause of a veteran's death 
requires competent evidence of the veteran's death; a disease 
or injury which was incurred in service (lay or medical 
evidence); and a nexus between the in-service disease or 
injury and the veteran's death (medical evidence).  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Epps v. Gober, 
126 F. 3d 1464, 1468 (Fed.Cir. 1997) (expressly adopting 
definition of well-grounded claim set forth in Caluza); and 
Ramey v. Brown, 9 Vet. App. 40, 46 (1996) (applying Caluza 
analysis to death claims).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310.  


As for a contributory cause of death, it must be shown that 
there were "debilitating effects" due to a service-connected 
disability that made the veteran "materially less capable" of 
resisting the effects of the fatal disease or that a service-
connected disability had "material influence in accelerating 
death", thereby contributing substantially or materially to 
the cause of death.  Lathan v. Brown, 7 Vet. App. 359 (1996).

In the determination of whether a well grounded claim for 
service connection based upon ionizing radiation exposure 
under 38 C.F.R. § 3.311 has been presented, at a minimum, the 
following threshold elements must be met: (1) established 
presence of a radiogenic disease; (2) the claimant must have 
had service; (3) the disease may not be one covered as 
presumptively service connected under §§  3.307 or 3.309 and 
manifested within the applicable presumptive period of 
§ 3.311(b)(5); (4) the claimant must contend the radiogenic 
disease was the result of exposure to ionizing radiation, and 
(5) there is a positive dose estimate.  Wandel v. West, 11 
Vet. App. 200, 205-05 (1998); see also Hilkert v. West, 12 
Vet. App. 145, 147, 151 (1999) (en banc).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (1999).

Except as provided in § 3.652 of this part (periodic 
certification of continued eligibility), where evidence 
requested in connection with an original claim, a claim for 
increase or to reopen or for the purpose of determining 
continued entitlement is not furnished within 1 year after 
the date of request, the claim will be considered abandoned. 
After the expiration of 1 year, further action will not be 
taken unless a new claim is received. Should the right to 
benefits be finally established, pension, compensation, 
dependency and indemnity compensation, or monetary allowance 
under the provisions of 38 U.S.C. 1805 based on such evidence 
shall commence not earlier than the date of filing the new 
claim.  38 C.F.R. § 3.158(a).

Analysis

Service connection for the cause of the veteran's death.

The Board must point out that section 5107 of title 38, 
United States Code unequivocally places an initial burden 
upon the claimant to produce evidence that a claim is well 
grounded; that is, that a claim is plausible.  Grivois v. 
Brown, 6 Vet. App. 136, 139 (1994); Grottveit v. Brown, 5 
Vet. App. 91, 92 (1993).  

Since the 1998 Board remand, the holding in Stegall v. West, 
11 Vet. App. 268 (1998), requires that the Board ensure 
compliance with the terms of a remand unless such failure to 
comply is shown to have not prejudiced the appellant.  It is 
the opinion of the Board that the RO has substantially 
completed the development asked for by the Board in order to 
comply with the remand and in so doing has satisfied the 
requirements of Stegall.  The appellant and her 
representative were provided the Board's remand and the RO 
development letter in March 1998 that was issued pursuant to 
the remand and they did not respond to it. 


In remanding the case the Board sought to more fully develop 
the claim of service connection in light of the claimed 
occupational exposure to radiation and other substances that 
were not identified with any specificity.  Further, the Board 
sought the authorization to obtain hospital records and the 
appellant did not provide it.  

Neither she nor her representative have indicated the 
existence of any post service medical evidence that has not 
already been obtained that would well ground the claim based 
on radiation exposure or another basis.  McKnight v. Gober, 
131 F.3d 1483 (Fed.Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed.Cir. 1997).  

The Board finds that the theory of service connection for the 
cause of the veteran's death appears to rest in part on the 
appellant's claim that the veteran was exposed to radiation 
in service.  The Board asked her to provide evidence to 
support this claim since pulmonary fibrosis is not a 
radiogenic disease.  She did not provide it and no other 
relevant but outstanding records have been mentioned to 
warrant expenditure of additional adjudication resources in 
the absence of a well grounded claim.  Baker v. West, 11 Vet. 
App. 163, 169 (1998); Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  
See also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994), 
subsequently codified at 38 C.F.R. § 3.311(b)(4).  

The Board in remanding the case did not intend to give the 
impression that the claim was well grounded on a direct or 
contributory basis.  There was no evidence mentioned that 
would reasonably have been viewed as probative in the 
determination of well groundedness but not as yet of record.  
However, the Board must evaluate the claim under the current 
legal standard for a well grounded claim.  

Nothing in the record since the remand has referred to 
evidence probative in the determination of a well grounded 
claim that has not as yet been requested and/or obtained.  
Such evidence has not been reported since notice was given to 
the appellant and her representative that the appeal was 
being returned to the Board.  Therefore, the Board finds that 
no additional assistance is required at this time.  

In connection with the development of the claim, the Board 
observes that the RO obtained records but no medical opinion 
regarding direct or contributory cause of death.  As the 
Board finds the claim is not well grounded, there is no 
burden upon the Board to require development, including such 
an opinion.  Brewer v. West, 11 Vet. App. 228 (1998).  The 
representative's argument regarding the extent of the duty to 
assist obligation is noted.  In this regard, the 
representative has cited to the M21-1 Adjudication Procedure 
Manual; more specifically, Part III, 1.03(a), and Part VI, 
2.10(f), as requiring a duty to assist in the development of 
a claim prior to a determination that a claim is not well 
grounded.  However, the principle that VA cannot assist in 
developing a claim that is not well grounded was recently 
discussed at length in Morton v. West, 12 Vet. App. 477 
(1999).  

Pursuant to Morton, the Under Secretary for Benefits issued 
VBA Letter 20-99-60 in August 1999 in which it was stated 
that, effectively immediately, the provisions in M21-1, Part 
III, 1.03(a) and Part VI, 2.10(f) were rescinded.  It was 
also noted that there are currently no exceptions to the rule 
that VA has no duty to assist an appellant absent a well 
grounded claim.

The veteran is shown to have died from complications of a 
disease for which service connection had not been granted.  
In view of the information in the death certificate, there 
appears to be no plausible basis to dispute this.  Nor does 
the record implicate a service-connected disability or 
treatment therefor as a direct or contributory cause of 
death.



The fatal disease process was no doubt overwhelming.  
However, the fatal disease process is not shown initially 
until many years after the veteran's separation from service.  
No other disorder was noted on the death certificate and the 
pulmonary fibrosis or COPD is not linked to service by 
competent evidence.  In essence, by her inaction in response 
to VA efforts to develop the claim at the preliminary stage, 
she has not placed VA on notice of the existence of competent 
medical evidence supporting her contentions.  Beausoleil v. 
Brown, 8 Vet. App. 459 (1996); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  

Basic requirements for a well-grounded claim in this appeal 
include competent, credible evidence of a nexus between a 
disease or injury in service and the disease causing or 
contributing to death.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

However, the determinative issue here is one of medical 
causation, and in the absence of competent medical evidence 
or notice that such evidence exists in support of the claimed 
nexus between his service and the fatal disease plausibly 
producing death, or linking a service-connected disability to 
the veteran's death, the claim for service connection for the 
cause of death is not plausible and must be denied.  
Edenfield v. Brown, 8 Vet. App. 384 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

The value of the death certificate in relating the likely 
cause of death to pulmonary fibrosis may not reasonably be 
questioned in view of the information likely relied upon to 
complete the certificate.  The death certificate also 
mentioned COPD which has not been linked to service.  Thus, 
the Board finds this piece of evidence to be of value to the 
issue at hand, particularly regarding contributory cause of 
death.  

The Board does not doubt the sincerity of the appellant's 
belief that the veteran's death was related to a disability 
linked to service.  Unfortunately, the appellant, as a lay 
person, is not competent to offer an opinion regarding a 
matter of medical causation.  Id.  Medical evidence is 
required, and such evidence that may reasonably be 
interpreted as credible, has not been presented.  See 
Libertine v. Brown, 9 Vet. App. 521 (1996) and Alemany v. 
Brown, 9 Vet. App. 518 (1996) regarding the criteria for such 
evidence to be deemed competent.  

As for a contributory cause of death, it must be shown that 
there were "debilitating effects" due to a service-connected 
disability that made the veteran "materially less capable" of 
resisting the effects of the fatal disease or that a service-
connected disability had "material influence in accelerating 
death", thereby contributing substantially or materially to 
the cause of death.  Lathan v. Brown, 7 Vet. App. 359 (1995). 

A careful review of the evidence does not show a plausible 
rationale supporting a conclusion that a service-connected 
disability was a factor in his death.  In view of this 
evidence the Board is unable to find evidence to support a 
claim that a service-connected disability constituted a 
factor materially contributing to his death.  38 C.F.R. 
§ 3.312(c)(3)(4).  What the evidence shows is that pulmonary 
fibrosis with cor pulmonale was fatal.  And, as noted 
previously the appellant has not offered medical evidence 
supporting the belief she holds regarding the cause of death 
being linked to military service.  

Although the Board considered and denied the appellant's 
claim on a ground different from that of the RO, which denied 
the claim initially on the merits, the 
appellant has not been prejudiced by the decision.  This is 
because in assuming that the claim on a direct or 
contributory basis was well grounded, the RO accorded the 
appellant greater consideration than her claim in fact 
warranted under the circumstances.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  


In determining the claim is not well grounded rather than 
denying the claim on the merits, the appellant has a lower 
burden to overcome in the event she should seek to reassert 
the claim should she obtain probative medical evidence.  The 
RO in the November 1999 SSOC advised the appellant that her 
claim was not well grounded.

In light of the implausibility of the appellant's claim and 
the failure to meet her initial burden in the adjudication 
process, the Board concludes that she has not been prejudiced 
by the decision to deny her appeal for service connection for 
the cause of the veteran's death.  In this case probative 
medical evidence is required to well ground the claim.  The 
appellant's assertions are noted, but they alone are not of 
sufficient evidentiary value to well ground the claim.  

As the appellant's claim of entitlement to service connection 
for the cause of the veteran's death is not well grounded, 
the doctrine of reasonable doubt is not applicable to her 
claim.  As noted previously, the Board remand did not address 
the threshold question of a well grounded claim.  Therefore, 
by not having previously determined that the claim was well 
grounded, the holding in Campbell v. Gober, No. 98-215 (U.S. 
Vet. App. Sept. 21, 2000) (per curiam) is not controlling.


Survivors' and Dependents' Educational Assistance

The claim for survivors' or dependents' educational 
assistance available under chapter 35, title 38, United 
States Code requires a favorable determination regarding the 
cause of death or other qualifying basis.  As the 
determination as to the cause of the veteran's death is not 
favorable, and no other basis for eligibility is shown from 
the record, the claim for educational assistance must be 
regarded as legally insufficient since the requisite elements 
for eligibility to qualify for this benefit are not met.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appellant, not having submitted a well grounded claim of 
entitlement to service connection for the cause of the 
veteran's death, the appeal is denied.

The appellant, not having established eligibility for 
Survivors' and Dependents' Educational Assistance under 
chapter 35, title 38, United States Code, the appeal is 
denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

